DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-6 and 15) and Species B (Figures 18-31) in the reply filed on 12/21/2021 is acknowledged.

Response to Amendment
Applicant’s amendment filed 3/14/2022 has been entered.
Claims 1-4, 23, 24 and 26-39 remain pending. 
Claims 40-49 are new and now also pending. 

Claim Objections
Claims 26, 29, 46 and 47 are objected to because of the following informalities:  
-Claim 26, lines 1-2, “a plurality of the container cells” would be better recited as “a plurality of container cells”.
-Claim 29, lines 1-2, “each of the plurality of shuttle cell” would be better recited as “each of the plurality of shuttle cells” .  
-Claim 46, line 2, “a plurality of the shuttle cells” would be better recited as “a plurality of shuttle cells”.

-Claim 47, line 2, “a plurality of the medicine containers” would be better recited as “a plurality of medicine containers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 23, 24, 28-30, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Werk (US PGPUB 2017/0259948),and in further view of Day (US PGPUB 2014/0363885).

Regarding Claim 1, Thompson discloses a packaging system (see Para. 0005), the packaging system comprising: 
a container tray (“tray with pre-filled drug container barrels”; Para. 0005) having a container cell configured to receive a medicine container (“container barrels”; note that given the “tray” nature, a container cell must be present in order for the barrels to be oriented as disclosed); 
a plurality of shuttles (nesting units 22 of array 12; Para. 0031; Figures 3 and 5), 
a shuttle tray (14; Figures 1-5) having a plurality of shuttle cells (“individual cover section 34”; Para. 0035) configured to releasably secure the plurality of shuttles (22; see Paras. 0033-0035).  
However, Thompson fails to explicitly disclose a shuttle of the plurality of shuttles (22) that is individually removable from the shuttle tray to insert the stopper (26) from the shuttle into the fill opening of the medicine container (“container barrels”).
First, attention can be brought to the teachings of Werk. Werk teaches another packaging system including an individual shuttle (1; Figure 1) which is configured to support a stopper (15; Figure 2) with an interior surface thereof and further release the stopper (15) into a medicine container (6) and perform an individual sealing of the containers (see Paras. 0072-0078).
Further, attention can be brought Day which teaches the use of a perforated multi well plate/tray (see Figure 2; analogous to the array 12 shuttles of Thompson) that can be readily divided into individual units or subsections (see Paras. 0004, 0005, 0042).
Packaging individual medicine containers with use of a stopper is known as exemplified by Werk. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the array (12) of shuttles (22) of Thompson such that the array is separable into individual units as taught by Day in order to allow for the ability of the shuttles of Thompson to be used in an individual  Werk. Further, by incorporating the separable feature as taught by Day, the versatility of the array of shuttles of Thompson would be readily increased as it would be capable of use with an individual container packaging or other packaging operations with different amounts of containers other than the amount of shuttles of the array. As mentioned by Day, such divisible arrays/plates allow for separation when only a subset is needed for the operation (see Paras. 0004-0005 of Day).
Note that with such a feature incorporated into Thompson, the individual shuttles would be readily individually removable from the shuttle tray. 
Further note, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not readily disclosed any criticality for the individually removable feature.


Regarding Claim 23, Thompson, as modified, discloses each of the plurality of shuttles (22) comprises a first tool fitting (open upper end) and a second tool fitting (open lower end 29) configured to engage a tool (i.e. “mechanical pins”; Para. 0005; note that the pins will engage the nesting units 22 via pushing the stopper 26; also note that the “fittings” are clearly able to be engaged by different tools).  

Regarding Claim 24, Thompson, as modified, discloses the first tool fitting  (open upper end) and the second tool fitting (open lower end 29) comprise openings in the shuttle (22 as shown).  

Regarding Claim 28, Thompson, as modified, discloses a stopper (26) releasably secured in the interior surface (of bodies 28) of each of the plurality of shuttles (22; Para. 0031).  

Regarding Claim 29, Thompson, as modified, discloses each of the plurality of shuttle cells (34) has a bottom inner surface (surface 49 of capped end 40; see Figure 4)  and a proximal opening  (“open base or upper end 38”; Para. 0035).

Regarding Claim 30, Thompson, as modified, discloses the shuttle tray (14) has a plurality of lock openings configured to secure the plurality of shuttle cells (34) to the plurality of shuttles (22; see openings formed between locators 48 in Figure 4; Para. 0037).  

Regarding Claim 32, Thompson, as modified, discloses each of the plurality of shuttles (22) has distally extending ribs (see “retention members 30” in Figure 5 which are protrusions that not only extend diametrically but also clearly extend in a distal longitudinal direction at both the lower end 29 and at the upper end).  

Regarding Claim 35, Thompson discloses a method comprising: 
receiving a medicine container (“container barrels”; Para. 0005) in a container cell of a container tray (see “tray” in Para. 0005 and note that the containers must be received therein during assembly thereof in order to obtain the “tray with pre-filled drug container barrels” as disclosed); 

releasing, from the shuttle (22), the stopper (26) into a fill opening of the medicine container (“container barrels”; see Para. 0005 and note that in order to remove the stopper from the piston from the nest as disclosed in Para. 0005, it can be readily assumed that the piston is pushed through and released from the shuttle/nesting unit 22).  

However, Thompson fails to explicitly disclose individually removing a shuttle of the plurality of shuttles from the shuttle tray. 
First, attention can be brought to the teachings of Werk. Werk teaches another packaging system and method including an individual shuttle (1; Figure 1) which is configured to support a stopper (15; Figure 2) with an interior surface thereof, wherein the shuttle (1) releases the stopper (15) into a medicine container (6) and performs an individual sealing of the containers (see Paras. 0072-0078).
Further, attention can be brought Day which teaches the use of a perforated multi-well plate/tray (see Figure 2; analogous to the array 12 shuttles of Thompson) that can be readily divided into individual units or subsections (see Paras. 0004, 0005, 0042).
Packaging individual medicine containers with use of an individual stopper is known as exemplified by Werk. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the array (12) of shuttles (22) of Thompson such that the array is separable into individual units as taught by Day such that the shuttles are individually removed from the shuttle tray of Thompson to be used in an individual packaging operation as exemplified by Werk. By individually removing the shuttles, the versatility of the array of shuttles of Thompson would be readily increased as it would be capable of use with an individual container packaging or other packaging operations with different amounts of containers other than the amount of shuttles of the array of Thompson. As mentioned by Day, such divisible arrays/plates allow for separation when only a subset is needed for the operation (see Paras. 0004-0005 of Day).
Further note, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not readily disclosed any criticality for the individually removable feature.

Regarding Claim 36, Thompson, as modified, discloses engaging (via contact with the stopper 26) the shuttle (nesting unit 22) with a tool (i.e. “mechanical pins and/or cams” to release the stopper (26; see Para. 0005).  



Claims 2, 31, 33, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Werk (US PGPUB 2017/0259948) and Day (US PGPUB 2014/0363885), as applied to Claims 1 and 35, and in further view of Liege (FR 2049252- see attached PDF translation for annotated Paragraph numbers).

Regarding Claims 2, 31, 33, and 34, Thompson, as modified, discloses several features of the claimed invention including each of the shuttles (22) having a body (28), however, Thompson fails to disclose each shuttle (22) comprises:
-a first leg extending from the body and configured to releasably secure the stopper to the shuttle, and a second leg extending from the body, the second leg configured to releasably secure the stopper to the shuttle, wherein the first leg and the second leg are configured to deform and release the stopper,
-wherein the first leg has a first transversely extending locking protrusion, and the second leg has a second transversely extending locking protrusion, 
-wherein the first leg has a first proximally facing surface configured to support a major diameter of the stopper, and the second leg has a second proximally facing surface configured to support a major diameter of the stopper, and
-each shuttle has notches that provide the shuttle a point of flexion to release the stopper.  
Attention can be brought to the teachings of Liege which include another packaging system which inserts a stopper (14) into a top (12, 13; Figure 1) of a container wherein the system includes a shuttle (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) which comprises a body (housing 22), a first leg (29) extending from the body (22) and configured to releasably secure the stopper (14) to the shuttle, and a second leg (30) extending from the body (22), the second leg (30) configured to releasably secure the stopper (14) to the shuttle (see annotated Paras. “16” and “17” which disclose the releasable securement of plug/stopper 14 via the “spouts”/”beaks”/”legs” 29 and 30), wherein the first leg (29) and the second leg (30) are configured to deform and release the stopper (14; see annotated Paras. “16” and “17” and Figures 5-6 which clearly depict such a function), wherein the first leg (29) has a first transversely extending locking protrusion (stud 27 locks the leg at least to the housing 22), and the second leg (30) has a second transversely extending locking protrusion (stud 28 locks the leg at least to the housing 22), wherein the first leg (29) has a first proximally facing surface (29’’) configured to support a major diameter of the stopper (14 via 15), and the second leg (30) has a second proximally facing surface (30’’) configured to support a major diameter of the stopper (14 via 15; see Paragraph “17”), and wherein the shuttle has notches (accommodating studs 27, 28) that provide the shuttle a point of flexion to release the stopper (14, 15).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Thompson such that the shuttle/nesting units include deformable legs in the manner as taught by Liege. By modifying Thompson in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Regarding Claim 38, Thompson, as modified, discloses several features of the claimed invention but fails to explicitly disclose flexing the shuttle (22) outwardly to release the stopper (26).
Again attention can be brought to the teachings of Liege. Liege teaches a shuttle structure (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) comprising elastically biased legs (29, 30) which retain a stopper (14, 15) thereof and are flexed outwardly to release the stopper (14, 15) into a container (see Para. “17” and “18”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Thompson such that the shuttle/reduction tubes include flexible features that flex outwardly to release the stopper in the manner as taught by Liege. By modifying Thompson in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Werk (US PGPUB 2017/0259948) and Day (US PGPUB 2014/0363885), as applied to Claim 1, and in further view of in view of in view of Narvekar (WO 2018/020505-note qualifies under 102(a)(2) as it designates the US).
Regarding Claims 26 and 27, Thompson, as modified, discloses essentially all elements of the claimed invention and further discloses a container tray configured to contain multiple containers (see Para. 0005) but fails to disclose the container tray has a plurality of container cells configured to receive a plurality of the medicine containers and the container has a flexible latch configured to secure the medicine container.
Further attention can be brought to the teachings of Narvekar which teaches another packaging system including a container tray (10; Figure 4a) having a plurality of the container cells (11) configured to receive a plurality of the medicine containers (5; Figure 4c) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (5; see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson to include a plurality of container cells and flexible latches as taught by Narvekar in order to accommodate and automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering is carried out. 

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Werk (US PGPUB 2017/0259948) and Day (US PGPUB 2014/0363885), as applied to Claims 1 and 35, and in further view of Sanmartin (US PGPUB 2021/0362898).

Regarding Claims 37 and 39, Thompson discloses several features of the claimed invention including the features of Claims 1 and Claim 35 in which Claim 39 and Claim 37 depend from respectively, however, Thompson fails to disclose supporting the medicine container in the container cell at an outward angle relative to a vertical axis of the container tray (claim 37) such that the container tray is configured to support the medicine container at an outward angle relative to a vertical axis of the container tray (claim 39).
Attention can be brought to the teachings of Sanmartin which include a container tray (rail 212; Figures 4-5) supporting a medicine container (V) in a container cell (recesses 217) thereof at an outward angle relative to a vertical axis of the container tray (212) such that the container tray (212) is configured to support the medicine container (V) at an outward angle relative to a vertical axis of the container tray (212) during processing (see Paras. 0281, 0565).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson such that the containers are supported at an outward angle as taught by Sanmartin. By modifying Thompson in this manner, the containers can be stably supported and the filling of the containers can be further facilitated as taught by Sanmartin (see Paras. 0281, 0565). Note further, by incorporating such an angled configuration, the overall height of the system can be reduced and further, such an angled arrangement for filling will prevent less air from inserting itself into the filled product (i.e. the product will not “splash” due to straight vertical filling).


Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Sanmartin (US PGPUB 2021/0362898).

Regarding Claim 40, Thompson discloses a packaging system (see Para. 0005) for inserting a stopper (26; Figures 2 and 5) into a filling opening of a medicine container (“container barrels”; Para. 0005), the packaging system comprising: 
a container tray (“tray with pre-filled drug container barrels”; Para. 0005) having a container cell configured to receive the medicine container (“container barrels”; note that given the “tray” nature, a container cell must be present in order for the barrels to be oriented as disclosed) 
a shuttle (nesting unit 22; Para. 0031; Figures 3 and 5) having an interior surface (of body 28) configured to secure the stopper (26) and to release the stopper (26) into the fill opening (see Paras. 0031 and 0005); and 
a shuttle tray (14; Figures 1-5) having a shuttle cell (“individual cover section 34”; Para. 0035) configured to releasably secure the shuttle (22; see Paras. 0033-0035).  
However, Thompson fails to disclose the container tray configured to support the medicine container at an outward angle relative to a vertical axis of the container tray.
Attention can be brought to the teachings of Sanmartin which include a container tray (rail 212; Figures 4-5) supporting a medicine container (V) in a container cell (recesses 217) thereof at an outward angle relative to a vertical axis of the container tray (212) such that the container tray (212) is configured to support the medicine container (V) at an outward angle relative to a vertical axis of the container tray (212) during processing (see Paras. 0281, 0565).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson such that the containers are supported at an outward angle as taught by Sanmartin. By modifying Thompson in this manner, the containers can be stably supported and the filling of the containers can be further facilitated as taught by Sanmartin (see Paras. 0281, 0565). Note further, by incorporating such an angled configuration, the overall height of the system can be reduced and further, such an angled arrangement for filling will prevent less air from inserting itself into the filled product (i.e. the product will not “splash” due to straight vertical filling).

Regarding Claim 42, Thompson discloses a plurality of the shuttles (nesting units 22 as shown), wherein the shuttle tray (14) has a plurality of the shuttle cells (34; see Figure 3) configured to releasably receive the plurality of the shuttles (22; Para. 0037 discloses the cover sections 34 position the bodies 28 of the shuttles/nesting units 22).  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Sanmartin (US PGPUB 2021/0362898), as applied to Claim 40, and in further view of Liege (FR 2049252- see attached PDF translation for annotated Paragraph numbers).
Regarding Claim 41, Thompson, as modified, discloses several features of the claimed invention including each of the shuttles (22) having a body (28), however, Thompson fails to disclose each shuttle (22) comprises a first leg extending from the body and configured to releasably secure the stopper to the shuttle, and a second leg extending from the body, the second leg configured to releasably secure the stopper to the shuttle, wherein the first leg and the second leg are configured to deform and release the stopper.  
Attention can be brought to the teachings of Liege which include another packaging system which inserts a stopper (14) into a top (12, 13; Figure 1) of a container wherein the system includes a shuttle (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) which comprises a body (housing 22), a first leg (29) extending from the body (22) and configured to releasably secure the stopper (14) to the shuttle, and a second leg (30) extending from the body (22), the second leg (30) configured to releasably secure the stopper (14) to the shuttle (see annotated Paras. “16” and “17” which disclose the releasable securement of plug/stopper 14 via the “spouts”/”beaks”/”legs” 29 and 30), wherein the first leg (29) and the second leg (30) are configured to deform and release the stopper (14; see annotated Paras. “16” and “17” and Figures 5-6 which clearly depict such a function).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Thompson such that the shuttle/nesting units include deformable legs in the manner as taught by Liege. By modifying Thompson in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (WO 2016/111698), in view of Sanmartin (US PGPUB 2021/0362898), as applied to Claim 40, and in further view of in view of in view of Narvekar (WO 2018/020505-note qualifies under 102(a)(2) as it designates the US).
Regarding Claims 43 and 44, Thompson, as modified, discloses essentially all elements of the claimed invention and further discloses a container tray configured to contain multiple containers (see Para. 0005) at the outward angle (see modification above) but fails to disclose the container tray has a plurality of container cells configured to receive a plurality of the medicine containers and the container has a flexible latch configured to secure the medicine container.
Further attention can be brought to the teachings of Narvekar which teaches another packaging system including a container tray (10; Figure 4a) having a plurality of the container cells (11) configured to receive a plurality of the medicine containers (5; Figure 4c) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (5; see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Thompson to include a plurality of container cells and flexible latches as taught by Narvekar in order to accommodate and automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering is carried out. 

Claims 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Sanmartin (US PGPUB 2021/0362898).

Regarding Claim 40, Beussink discloses a packaging system (10; Figure 1) for inserting a stopper (36) into a filling opening (52) of a medicine container (48), the packaging system (10) comprising: 
a container tray (plate 46) having a container cell (openings of 46; Col 4, lines 22-24) configured to receive the medicine container (48; Col 4, lines 22-24); 
a shuttle (reduction tube 40) having an interior surface configured to secure the stopper (36) and to release the stopper (36) into the fill openings (52; see Col 4, lines 14-22 describes the stopper being compressed when inserted therein and therefore is readily secured until the pin pushes it through the tube 40; see Col 5, lines 3-14 which discloses placing the stopper in the lower end 44 of tube 40 and Col 5, lines 35-45 disclose releasing the stopper 36 from the tube 40 into containers 48); and
 a shuttle tray (“tube containing plate 38”; see Figures 3-7) having a shuttle cell (recess containing tube 40) configured to releasably secure the shuttle (reduction tubes 40; see Col 4, lines 57-58 which disclose “Reduction tubes 40 are placed in the reduction tube containing plate 38” and therefore the tubes must be releasably secured to an extent but even assuming arguendo that the tubes are not releasably secured, in which the examiner does not concede to, the recesses are clearly “configured to” provide a releasable securement as the language merely requires the ability to perform the function in which considering the recesses, without any additional fastener or adhesive, would releasably secure the tubes to be placed therein, this limitation is viewed as being disclosed by Beussink).  
However, Beussink fails to disclose the container tray configured to support the medicine container at an outward angle relative to a vertical axis of the container tray.
Attention can be brought to the teachings of Sanmartin which include a container tray (rail 212; Figures 4-5) supporting a medicine container (V) in a container cell (recesses 217) thereof at an outward angle relative to a vertical axis of the container tray (212) such that the container tray (212) is configured to support the medicine container (V) at an outward angle relative to a vertical axis of the container tray (212) during processing (see Paras. 0281, 0565) and wherein the stoppers are inserted at a corresponding angle (see Figures 28-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Beussink such that the containers are supported at an outward angle and the stoppers are inserted at an angle as taught by Sanmartin. By modifying Thompson in this manner, the containers can be stably supported and the filling of the containers can be further facilitated as taught by Sanmartin (see Paras. 0281, 0565). Note further, by incorporating such an angled configuration, the overall height of the system can be reduced and further, such an angled arrangement for filling will prevent less air from inserting itself into the filled product (i.e. the product will not “splash” due to straight vertical filling).

Regarding Claim 42, Beussink, as modified, discloses a plurality of the shuttles (40), wherein the shuttle tray (38) has a plurality of the shuttle cells (as shown in Figures 2-7) configured to releasably receive the plurality of the shuttles (40; Col 4, lines 57-58).  

Regarding Claim 43, Beussink, as modified, discloses the container tray (46) has a plurality of the container cells (as shown) configured to receive a plurality of the medicine containers (48) at the outward angle relative to a vertical axis of the container tray (46- see the modification above).  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Sanmartin (US PGPUB 2021/0362898), as applied to Claim 40, and in further view of  Liege (FR 2049252- see attached PDF translation for annotated Paragraph numbers).
Regarding Claim 41, Beussink discloses several features of the claimed invention including the shuttle (40) having a body (body of tube 40), however, Beussink fails to disclose the shuttle (40) comprises a first leg extending from the body and configured to releasably secure the stopper to the shuttle, and a second leg extending from the body, the second leg configured to releasably secure the stopper to the shuttle, wherein the first leg and the second leg are configured to deform and release the stopper,
Attention can be brought to the teachings of Liege which include another packaging system which inserts a stopper (14) into a top (12, 13; Figure 1) of a container wherein the system includes a shuttle (“plugging head” comprising “housings 22” as shown in Figures 5-6; see Annotated Para. “16”) which comprises a body (housing 22), a first leg (29) extending from the body (22) and configured to releasably secure the stopper (14) to the shuttle, and a second leg (30) extending from the body (22), the second leg (30) configured to releasably secure the stopper (14) to the shuttle (see annotated Paras. “16” and “17” which disclose the releasable securement of plug/stopper 14 via the “spouts”/”beaks”/”legs” 29 and 30), wherein the first leg (29) and the second leg (30) are configured to deform and release the stopper (14; see annotated Paras. “16” and “17” and Figures 5-6 which clearly depict such a function).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shuttle of Beussink such that the shuttle/reduction tubes include deformable legs in the manner as taught by Liege. By modifying Beussink in this manner, stoppers with small differences in shape and dimension will still be able to be accommodated within the shuttle due to the systems elasticity as taught by Liege (see annotated Para. “18”).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Beussink (US Patent 5,519,984- cited in IDS), in view of Sanmartin (US PGPUB 2021/0362898), as applied to Claim 40, and in further view of Narvekar (WO 2018/020505-note qualifies under 102(a)(2) as it designates the US).

Regarding Claim 44, Beussink, as modified, fails to disclose the container tray has a flexible latch configured to secure the medicine container.  
Further attention can be brought to the teachings of Narvekar which teaches another packaging system including a container tray (10; Figure 4a) comprising a flexible latch (holding arms 17 including tabs 17a and nose 17b; i.e. see Figures 4a, 4h, 5) configured to secure a medicine container (see Page 15, lines 32-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the container tray of Beussink to include a flexible latch as taught by Narvekar in order to automatically center the containers as taught by Narvekar (Page 15, lines 32-37) to assist in alignment when the stoppering is carried out. 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45-49 are allowed.
Note the proposed amendment to Claim 1 below would appear to overcome the rejections above and be allowable over the prior art (note that the dependent claims would need to be readily amended in a consistent manner). Claim 35 would also be viewed as allowable if amended to include the same features in a similar manner.	
1. (Proposed) A packaging system comprising: 
a container tray having a container cell configured to receive a medicine container; 
a plurality of shuttles, each of the plurality of shuttles comprising a first leg and a second leg, said first leg and said second leg at least partially defining an interior surface configured to secure a stopper and to release the stopper into a fill opening of the medicine container; 
a tool comprising a first arm and a second arm, wherein the first arm is configured to engage the first leg of the shuttle and the second arm is configured to engage the second leg of the shuttle to deform the shuttle and release stopper into the fill opening; and 
a shuttle tray having a plurality of shuttle cells configured to releasably secure the plurality of shuttles, 
whereineach shuttle of the plurality of shuttles is individually removable from the shuttle tray to insert the stopper from the shuttle into the fill opening of the medicine container.

Response to Arguments
Applicant’s arguments (Pages 7-10) with respect to the previous 102/103 rejections that applied Beussink and Thompson have been considered but are moot because the new ground of rejection does not rely singularly on either reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 103 rejections of Beussink and Thompson  in view of Morgan of claims 37 and 39 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanmartin (US PGPUB 2021/0362898).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.

-Kitazawa (US PGPUB 2011/0319247) and Lazevski (US Patent 9,914,121) discloses a container supports which supports the containers at an angle.
-Day (EP 1053790A2) discloses a divisible well plate structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/23/2022